DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-7, 10-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art cited of record, Furui, although disclosing a lighting system for a vehicle having a housing , a lens, a light source disposed within the housing, and a sensor disclosed between the housing and the lens sensing a condition outside the lens, with a sensor that comprises a camera or radar or LIDAR, Furui does not anticipate individually or teach in combination  the limitations of claims 2-7,10-21,26-35 as currently recited in the claims filed on  5/7/2022: 
A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the housing and the lens sensing a condition outside the lens; the housing comprising a reflector and a bridge coupled to the light sources, said bridge disposed between the lens and the reflector, said light sources directing light from the plurality of light sources on the bridge to the reflector, said reflector redirecting light through the lens, said sensor coupled to the bridge.

 A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the housing and the lens sensing a condition outside the lens; the housing comprising a reflector and a bridge between the lens and the reflector, said light sources coupled to a first side of the bridge, said plurality of light sources directing light from the plurality of light sources to the reflector, said reflector redirecting light through the lens, said sensor coupled to a second side of the bridge, said second side opposite the first side.

A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the housing and the lens sensing a condition outside the lens, the plurality of light sources is disposed around the sensor.

A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the housing and the lens sensing a condition outside the lens, the plurality of light sources are low beam elements disposed above the sensor.

A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the housing and the lens sensing a condition outside the lens; the housing comprising a backer plate disposed therein; the plurality of light sources extending through the backer plate; said sensor extending through the backer plate.

A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the housing and the lens sensing a condition outside the lens; the plurality of light sources and the sensor are mounted to a first side of a lighting control circuit board, said lighting control circuit board extending across the housing, said lighting control circuit board comprising an opening having sensor wires extending therethrough.

A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the housing and the lens sensing a condition outside the lens; the plurality of light sources are coupled to a light mechanism and the sensor comprises a sensor adjustment mechanism, wherein the sensor and the light sources are independently adjustable.

A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a round housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the round housing and the lens sensing a condition outside, wherein the sensor comprises at least two from a group of a camera, a radar, lidar, an on-coming light sensor or ultrasonic sensor.

A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the housing and the lens sensing a condition outside the lens, the plurality of light sources are disposed below the sensor, wherein the sensor comprises at least one from a group of a camera, a radar, lidar, an on-coming light sensor or ultrasonic sensor.

A lighting system for a vehicle having a vehicle structure, said lighting system comprising: a housing; a lens; a plurality of light sources disposed within the housing; and a sensor disposed between the housing and the lens sensing a condition outside the lens, the plurality of light sources are disposed below the sensor, wherein the sensor comprises at least two from a group of a camera, a radar, lidar, an on-coming light sensor or ultrasonic sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875